Title: Benjamin French to James Madison, 3 April 1832
From: French, Benjamin
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                April 3d 1832
                            
                        
                        Please to give to John M Walker or John H Price the certifycat which was given to mee for Thirty Six pounds
                            for my pay as a regular Soldier in the Army of the revolution which certifycat was placed in your hands by Saml French a
                            number of years ago and also any papers which you may have of Samuel French that may in any way assist to establish his
                            claim to land bounty, I being the Surviveing heir of the said Samuel French. Your complyance will much oblige Your obt
                            Sert
                        
                            
                                Benjn French
                            
                        
                    